Citation Nr: 1231172	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for epilepsy.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The appellant was a member of the Army National Guard of New Jersey from November 1953 to September 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied service connection for epilepsy, hearing loss, and tinnitus.  In February 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011. 

In April 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket upon his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

In May 2012, the Board remanded the matters in appeal to fulfill the appellant's request for a Board video-conference hearing..  The requested hearing was scheduled for August 2012 and notice to that effect was mailed to the appellant in July 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision addressing the claims for service connection for bilateral hearing loss and tinnitus is set forth below.  The claim for service connection for epilepsy is addressed in the remand following the order and, for reasons discussed further below, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The appellant does not contend, and the evidence does not indicate, that he has a bilateral hearing loss disability that either had its onset during a period of active military service, to include active duty for training (ACDUTRA), or that is otherwise medically related to such service.  

3.  The appellant does not contend, and the evidence does not indicate, that he has tinnitus that either had its onset during a period of active military service, to include active duty for training (ACDUTRA), or that is otherwise medically related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2009 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of copies of service treatment records submitted by the appellant.  Also of record and considered in connection with the claims are various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any post-service medical evidence that must be obtained as relevant to his claims herein decided.  Thus, the Board finds that no additional RO action to further develop the record in connection with either claim for service connection, prior to appellate consideration, is required.

The Board acknowledges that the appellant has not been afforded a VA examination in connection with his claims for service connection for bilateral hearing loss and tinnitus on appeal.  However, as will be discussed below, given the facts pertinent to each claim, no such examination or medical opinion is required in connection with either claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).

A determination of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that in the present case, the appellant's service treatment and personnel records are unavailable, as the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  By letters dated in March 2009 and November 2009, the RO notified the appellant of the unavailability of his service records and requested that he provide additional information and/or evidence which might aid in reconstructing his service record and/or substantiating his claims for service connection.  Thereafter, the appellant submitted copies of service treatment and personnel records in his possession that he felt were relevant to the claims on appeal.  

The Board has considered the service records submitted by the appellant in its analysis of each claim.  Regardless, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Board's analysis of each claim under consideration has been undertaken with these heightened duties in mind.

On his initial application for benefits, the appellant claimed service connection for bilateral hearing loss and tinnitus.  He noted an onset of these conditions in 1999 and 2008, respectively.  Relevant to this appeal, service treatment records submitted by the appellant are silent for any complaints, findings or diagnosis related to the ears and/or hearing.  The appellant has not indicated any post-service diagnosis and/or treatment for either clamed conditions, and no medical or other competent evidence has been submitted in support of either claim.

As noted, service connection requires a finding of current disability that is related to an injury or disease in service.  Watson, 4 Vet. App. at 309; see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  Here, however, the record simply does not support a finding that the Veteran either has hearing loss to an extent recognized as a disability for VA purposes or tinnitus that had its origins in or is otherwise related to service.

First addressing hearing loss, as noted, there is no medical or other competent evidence of record indicating that the appellant has, or at any point pertinent to this appeal has had, hearing loss disability.  To the extent that the appellant, himself, may be asserting the existence of a current hearing loss disability, any such assertion is entitled to no probative weight.  The appellant is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he does not have the appropriate training and expertise to provide the testing results needed to establish a current hearing loss disability, within the meaning of 38 C.F.R. § 3.385, on the basis of lay assertions alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, there is no competent, persuasive evidence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

As regards tinnitus, the Board notes that this type of disability has been recognized as one that a lay person (such as the appellant) is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notably, however, the appellant himself does not contend that tinnitus manifested during a period of active military service, to include ACDUTRA.  Rather, as noted above, he reported that such condition had its onset in 2008, fifty years after his separation from the Army National Guard of New Jersey. 
.
The Board points out that the passage of many years between active military service and documentation of a disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, in the absence of any lay or medical indication of ringing in the ears during, or for more than fifty years following, the appellant's National Guard service, the appellant cannot establish service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Rather, to establish service connection, there must be some competent evidence establishing that tinnitus is somehow related to a disease or injury incurred during a period of active military service.  See 38 C.F.R. § 3.303(d).

However, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any hearing loss or the appellant's claimed tinnitus and any incident of his National Guard service.  As previously discussed, there is no post-service medical or other competent evidence of record, and neither the appellant nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on these facts, VA is not required to arrange for the appellant to undergo VA examination or to obtain a medical opinion in connection with either claim.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence of record does not indicate a current hearing loss disability in either ear.  Thus, because the first essential criterion for a grant of service connection-evidence  of a current disability upon which to predicate a grant of service connection-has not been met, the current record does not reflect even a prima facie claim for service connection for the claimed disability.  

As for tinnitus, the appellant is competent to report that he has tinnitus, but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service-even the Veteran's own assertions..  As previously discussed, the appellant himself does not contend that he experienced any ringing in his ears during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence even suggesting that currently-claimed tinnitus is related to the appellant's service.  

The Board further notes that, in the absence of evidence of, or allegations as to, any in-service disease or injury, a remand of these matters for an examination or to obtain an opinion as to the etiology of the appellant's claimed hearing loss or tinnitus would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between either disability and the appellant's service would be based on mere conjuncture, given the evidence and the appellant's assertions (or lack thereof) in connection with these claims.   

Simply stated, remand of these claims for an examination or to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75;  38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the appellant's claimed hearing loss or tinnitus.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent or persuasive evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for service connection for epilepsy is warranted.

As noted above, with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).

In this case, in his initial application for benefits, the appellant indicated an onset of epilepsy on July 18, 1958.  Service records submitted by the appellant show that on July 18, 1958 the appellant was en route to Camp Drum for his annual field training period when other Guard members observed him having two epileptic seizures; he was taken to a private hospital for treatment.  A Medical Certificate dated July 22, 1958 indicates that the diagnosis was "epileptic seizure;" it was noted that the injury or disease was "likely to result in partial disability."  Also of record is a Line of Duty Report dated that same day.  Such report reflects that the appellant had been called or ordered to active duty for thirty days or less, that the diagnosis was "Grand Mal and Jacksonian type epileptic seizures," and that such diagnosis was "[p]ossibly aggravated by military service."  The appellant was found to be "Present for Duty" at the time of the incident, but the ultimate finding reported was that the disease was not incurred in the line of duty (and not due to the appellant's own misconduct).  

Although the appellant has not submitted any post-service medical evidence showing a current diagnosis of or treatment for an epileptic disorder, the Board observes that epilepsies are, by definition, considered chronic diseases.  See 38 C.F.R. § 3.309(a).  And while the Line of Duty Report indicates that the appellant's epilepsy was not incurred in the line of duty, such finding is not binding on VA.  Cf. 38 C.F.R. § 3.1(m) (indicating that a service department finding that injury, disease, or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with requirements of laws administered by VA).  Here, there is no indication by the appellant or any evidence of record that he experienced epileptic seizures prior to July 18, 1958.  Moreover, the aforementioned Medical Certificate appears to indicate that even if such disability was preexisting, it may have been aggravated by the appellant's service.  

Given the above, and in the absence of medical evidence or opinion addressing whether the nature and etiology of any chronic epilepsy, VA examination to obtain a medical nexus opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
Hence, the RO should arrange for the appellant to undergo VA epilepsy examination, by an appropriate physician, at a VA medical facility.  The appellant is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim for service connection for bilateral epilepsy (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any records pertaining to the treatment received at Chilton Memorial Hospital in Pompton Plains, New Jersey in July 1958, as well as any records pertaining to any current treatment and/or diagnosis of epilepsy.  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider all evidence added to the claims file since the RO's last adjudication of the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for epilepsy that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any records pertaining to the treatment received at Chilton Memorial Hospital in Pompton Plains, New Jersey in July 1958, as well as any records pertaining to any current treatment and/or diagnosis of epilepsy

The RO's letter should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the appellant to undergo VA epilepsy examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the appellant, and the report of the examination should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has current disability manifested by epileptic seizures, to include any epilepsy in remission or currently controlled by medication.  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-specifically, to disease or injury incurred or aggravated during the appellant's period of ACDUTRA in July 1958.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the appellant fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for epilepsy in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


